DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/214,501, filed on 12/10/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first moving mechanism" and the second moving mechanism.  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce a first or second moving mechanism.  For purposes of examination, the limitations will be interpreted as “the first mover” and “the second mover”, respectively, as introduced in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US 2015/0133032), and further in view of Konishi et al. (US 2001/0010103).
Regarding Claim 1:  Kubo teaches a substrate processing apparatus comprising:
a substrate holder including a rotatable first holder (Fig. 2, element 11) configured to suck and hold a first area including a central portion of a lower surface of a substrate, and a second holder (element 10) configured to suck and hold a second area which is an area other than the first area of the lower surface of the substrate;
a second cleaning body (element 12) configured to clean the lower surface of the substrate held by the substrate holder by coming into contact therewith;
a second mover including a second rail (element 60) configured to horizontally move the second cleaning body;
a controller [0069] configured to control the second mover to perform a single surface cleaning processing in which the second cleaning body is brought into contact with the first area (Fig. 10) and the first area is horizontally moved in a state where the substrate is sucked and held by the second holder [0074].
Kubo does not expressly disclose a first cleaning body and first mover as claimed.  However, Konishi teaches a similar substrate processing apparatus comprising a first cleaning body (Fig. 9, element 70) configured to clean an upper surface of a substrate held on a substrate holder by coming into contact therewith; and a first mover including a first rail (element 73) configured to horizontally move the first cleaning body.  Therefore, it would have been oblivious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kubo with a first cleaning body in order to clean the upper surface of the substrate, as suggested by Konishi.
Kubo does not expressly disclose that the controller is configured to perform a both-surface cleaning processing wherein the first and second movers are horizontally moved in synchronization with each other.  However, Konishi further teaches that the controller is configured to perform a both-surface cleaning to clean upper and lower surfaces of the substrate wherein the first cleaning body is brought in to contact with the upper surface and the second cleaning body is brought into contact with the lower surface, and both cleaning bodies are horizontally moved in synchronization with each other [0068].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kubo by providing a controller configured to perform a both-surface cleaning which moves the cleaning bodies synchronously as the substrate is held and rotated in order to clean both surfaces of the substrate, as suggested by Konishi.
Regarding Claim 2: Kubo and Konishi teach the elements of Claim 1, as discussed above.  Though they do not expressly disclose the order of performing the cleanings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the single-surface cleaning first, with a reasonable expectation of efficiently cleaning the substrate.  It is also noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). The apparatus of Kubo and Konishi is fully capable of performing the single-surface cleaning first. 
Regarding Claim 3:  Kubo and Konishi teach the elements of Claim 2 as discussed above.  Kubo further teaches a lower surface cleaning nozzle (Fig. 34, element 60a) provided adjacent to the second cleaning body and configured to supply a cleaning fluid to the lower surface of the substrate held by the holder.
Regarding Claim 4:  Kubo and Konishi teach the elements of Claim 3 as discussed above, and Kubo further teaches an upper surface cleaning nozzle (Fig. 2, element 30)  to supply cleaning fluid to the upper surface of the substrate.  Konishi is cited for teaching the first cleaning body as discussed above.  Though the combination of Kubo and Konishi does not expressly disclose the cleaning nozzle adjacent the first cleaning body, this feature is known in the prior art.  For example, Kubo teaches a cleaning nozzle is provided adjacent to a cleaning body to provide a cleaning fluid onto a surface cleaned by the cleaning body (see Fig. 34, element 60a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kubo and Konishi by providing the cleaning nozzle adjacent the first cleaning body to provide cleaning fluid to the area being cleaned by the cleaning body, as suggested by Kubo.
Kubo and Konishi teach supplying the cleaning fluid to both surfaces from the cleaning nozzles.  However, they do not expressly disclose the controller is configured to stop the supply of cleaning fluid from the upper nozzle after stopping the supply of fluid from the lower nozzle.  However, one of ordinary skill in the art would have been motivated to provide a controller configured to stop the fluid supply to the upper surface after stopping the cleaning supply to the lower surface in order to further rinse residue on the upper surface that remains or has spread from the lower surface processing.
Regarding Claim 5:  Kubo and Konishi teach the elements of Claim 2 as discussed above. The combined prior art further teaches that the first cleaning body cleans the upper surface by coming into contact therewith (see Kubo, Fig. 9, element 70) and the second body cleans the lower surface by coming into contact therewith (see Kubo, Fig. 2, element 12).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US 2015/0133032) and Konishi et al. (US 2001/0010103) as applied to Claim 5, and further in view of Itzkowitz (US 5,675,856).
Regarding Claim 6:  Kubo and Konishi teaches the elements of Claim 5, as discussed above.  Konishi teaches that the first mover is configured to move the cleaning body up and down (Fig. 9, arrow) and Kubo teaches that the second mover is configured to move the second cleaning body up and down [0072].  Konishi further teaches that the controller is configured to control the movers such that the cleaning bodies exerts a predetermined pressure against the substrate surface [0068].  The combined prior art does not expressly disclose that the pressing force of the cleaning bodies have the same magnitude.  However, in a similar substrate processing apparatus Itzkowitz teaches that it is desirable that the set of scrubbing brushes coming into contact with the upper and lower surfaces of the substrate apply even and equal pressure to the substrate surface (col. 3, ll. 65-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kubo and Konishi by providing a controller configured to control the movers such that a pressing force of the cleaning bodies has the same magnitude in order to establish equal and sufficient pressure, as suggested by Itzkowitz.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,139,182. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claim 1 is merely broader than the patent claim 3. It is clear that all of the elements of claim 1 are found in claim 3 of the patent. The difference lies in the fact that the patent claim includes more elements and is thus more specific. Therefore, the invention of the patent claim is, in effect, a "species" of the "generic" invention of the instant claims. It has been held that the generic invention is "anticipated” by the “species". See MPEP 804 Section 11(B). Since claim 1 is anticipated by patent claim 3, they are not patentably distinct from the patent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,175,983 to Hirose et al. discloses a substrate processing apparatus comprising first and second cleaning bodies to clean both surfaces of the substrate (see Fig. 15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714